Citation Nr: 0115006	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-11 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 30, 1996, 
for the grant of service connection for retinitis pigmentosa.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
March 1970.  



This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Muskogee, Oklahoma, Department 
of Veterans Affairs (VA) Regional Office (RO).  The July 1999 
rating decision granted service connection and a 100 percent 
evaluation for retinitis pigmentosa, effective since August 
30, 1996.  The veteran timely appealed the issue of 
entitlement to an earlier effective date.  

The veteran now resides in the jurisdiction of the Portland, 
Oregon VARO.  


FINDINGS OF FACT

1.  An April 1977 Board decision affirmed the RO's denial of 
service connection for defective vision in May 1971, 
nonservice-connected pension in December 1974, and service 
connection for retinitis pigmentosa in August 1975; the 
veteran was notified of the Board decision by letter, and his 
motion for reconsideration was denied in July 1994; he did 
not appeal.  

2.  The July 1999 grant of service connection for retinitis 
pigmentosa was based on VAOPGCPREC 1-90 (March 16, 1990), 
which extends the grant of presumptive service connection to 
hereditary diseases that first become manifest to a 
compensable degree within the applicable presumptive period 
following discharge from service.  

3.  Following March 16, 1990, the first claim evidencing a 
belief in entitlement to service connection for retinitis 
pigmentosa was filed with the RO on June 1, 1993.  

4.  The RO was not in possession of any communication or 
evidence from March 16, 1990 to May 31, 1993, which could 
reasonably be construed as a formal or informal claim of 
entitlement to service connection for retinitis pigmentosa.  


CONCLUSIONS OF LAW

1.  The April 1977 Board decision is final.  

2.  The July 1994 denial of the veteran's motion for 
reconsideration of the April 1977 Board decision is final.  
38 U.S.C.A. § 7266(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1001, 20.1100 (2000).  

3.  The criteria for an effective date of June 1, 1992 for a 
grant of service connection for retinitis pigmentosa are met.  
38 U.S.C.A. § 5110(g) (West 1991) ; 38 C.F.R. §§ 3.114(a), 
3.400(p) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the available service medical 
records and medical records from the identified health care 
providers.  The veteran received VA examinations, filed 
numerous lay statements with the RO, and declined the 
opportunity for a hearing.  The July 1999 rating decision and 
June 2000 statement of the case informed the veteran of the 
evidence needed to substantiate his claim.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Since the veteran was informed of the 
evidence needed to substantiate his claim and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  

Generally, the effective date for service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
the claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) 
(2000).  Certainly, the first actual diagnosis of retinitis 
pigmentosa appeared in the record on December 9, 1970, when 
the veteran was referred to a VA ophthalmologist and admitted 
to Wadsworth General Hospital for the next nine days for 
treatment of retinitis pigmentosa with macular edema.  The 
veteran also filed his first application for service 
connection for rapidly deteriorating eyesight in December 
1970, less than one year after his March 1970 separation from 
service. 

Unfortunately, the December 1970 application cannot form the 
basis for an earlier effective date because subsequent 
decisions denying service connection became final.  In this 
case, the RO denied service connection for defective vision 
in May 1971, nonservice-connected pension in December 1974, 
and service connection for retinitis pigmentosa in August 
1975.  In particular, service connection was denied because 
retinitis pigmentosa is familial in nature and because the 
medical evidence showed no progression in service beyond the 
natural course of the disease.  An April 1977 Board decision 
affirmed the three RO decisions and became final.  The 
veteran filed a February 1994 motion for reconsideration of 
the April 1977 Board decision, and reconsideration was denied 
in July 1994.  The July 1994 denial of the motion for 
reconsideration became final because the veteran was notified 
of the decision by letter, and he did not appeal.  
38 U.S.C.A. § 7266(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1001, 20.1100 (2000).  

A June 1993 RO decision, which denied reopening the claim of 
entitlement to service connection for retinitis pigmentosa, 
did not become final because the veteran filed a timely 
notice of disagreement.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2000).  The representative's July 1993 letter 
expressed disagreement with the December 1974 RO decision and 
"all subsequent decisions denying service connection for 
retinitis pigmentosa."  Although an invalid notice of 
disagreement with the May 1971, December 1974, and August 
1975 rating decisions, which had already been affirmed by a 
final April 1977 Board decision, the July 1993 letter was a 
valid notice of disagreement with the June 1993 denial of 
reopening the claim.  

Eventually, in a July 1999 decision, the RO constructively 
reopened the claim and granted service connection and a 100 
percent evaluation for retinitis pigmentosa effective since 
August 30, 1996.  The July 1999 decision constructively 
reversed the June 1993 decision and reversed the December 
1994, November 1996, December 1996, June 1998, and September 
1998 decisions that had denied reopening the claim as clearly 
and unmistakably erroneous because these rating decisions 
failed to consider VA General Counsel Opinion 1-90, which 
extended the grant of presumptive service connection to 
hereditary diseases that first become manifest to a 
compensable degree within the applicable presumptive period 
following discharge from service.  VAOPGCPREC 1-90 (March 16, 
1990).  Presumptive service connection was granted in the 
veteran's case in July 1999 because retinitis pigmentosa 
manifested for the first time, and to a compensable degree, 
within the first year after separation from service.  

The veteran timely appealed the July 1999 decision, 
contending that he was entitled to an earlier effective date.  
In his May 1993 and subsequent statements, the veteran 
alleged that an earlier effective date was justified because 
VAOPCPREC 1-90 created a liberalizing change.  Indeed, 
VAOPGCPREC 1-90 was a liberalizing VA issue because it 
created a new basis for entitlement to a benefit, by 
extending the grant of presumptive service connection to 
heredity diseases.  See Routen v. West, 142 F.3d 1434, 1441-
42 (Fed. Cir.), cert. denied, 525 U. S. 962 (1998); Spencer 
v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir.), cert. denied, 513 U.S. 810 (1994).  

The effective date of an evaluation and award of compensation 
based upon on a liberalizing VA issue approved by the 
Secretary, in this case VAOPGCPREC 1-90 (March 16, 1990), 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue, in this case March 16, 1990.  If a 
claim is reviewed at the request of the claimant more than 
one year after the effective date of the liberalizing law or 
VA issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.  38 U.S.C.A. 
§ 5110(g) (West 1991) ; 38 C.F.R. §§ 3.114(a), 3.400(p) 
(2000).  

Following March 16, 1990, the date of the liberalizing VA 
issue, the veteran and his representative filed several 
claims that evidenced a belief in entitlement to service 
connection for retinitis pigmentosa, which may form a basis 
for entitlement to an earlier effective date.  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2000).  The veteran and his 
representative filed:  1) the veteran's May 1993 application 
to reopen the claim on June 1, 1993; 2) the representative's 
notice of disagreement letter on July 21, 1993; 3) the 
representative's letter on September 27, 1994; 4) the 
veteran's formal application for compensation and pension for 
vision loss and retinitis pigmentosa on August 30, 1996; 5) 
the veteran's facsimile on June 9, 1998; 6) the 
representative's March 1998 statement on July 21, 1998; 
7) lay statements from the veteran and his mother on October 
19, 1998, and December 9, 1998; 8) a notice of disagreement 
on January 11, 2000; 9) a substantive appeal on June 19, 
2000; and 10) the representative's statements on January 12, 
2001, and March 12, 2001.  

Thus, the RO received three communications or pieces of 
evidence between March 16, 1990 and August 30, 1996, which 
could reasonably be construed as a formal or informal claim 
of entitlement to service connection for retinitis 
pigmentosa.  Resolving all reasonable doubt in the veteran's 
favor, the earliest claim of entitlement to service 
connection for retinitis pigmentosa after March 16, 1990 was 
filed on June 1, 1993.  38 C.F.R. § 3.102 (2000).  

Because the claim was reviewed at the request of the veteran 
more than 1 year after the March 16, 1990 date when 
liberalizing VAOPGCPREC 1-90 was issued, compensation 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114(a), 3.400(p).  Thus, the effective date 
for the grant of service connection for retinitis pigmentosa 
is no earlier than June 1, 1992.  


ORDER

An effective date of June 1, 1992, for the grant of service 
connection for retinitis pigmentosa is granted, subject to 
the laws and regulations governing the receipt of monetary 
benefits.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

